21-30071-hcm Doc#34 Filed 03/19/21 Entered 03/19/21 07:38:51 Main Document Pg 1 of 4




UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
JAMES W. ROSE, JR.
TRIAL ATTORNEY
615 E. HOUSTON, RM. 533
SAN ANTONIO, TX 78205
Telephone: (210) 472-4640
Facsimile: (210) 472-4649


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

IN RE:                                            §
                                                  §
THE GATEWAY VENTURES, LLC,                        §     CASE NO. 21-30071-HCM
                                                  §
                                                  §     CHAPTER 11
DEBTOR IN POSSESSION                              §

                     REPORT OF THE UNITED STATES TRUSTEE OF
                  INABILITY TO APPOINT A CREDITORS' COMMITTEE

       COMES NOW Kevin M. Epstein, the United States Trustee for Region 7 ("UST"), who, by and

through the undersigned attorney respectfully reports as follows:

       1.      The voluntary petition in this case under chapter 11 of the Bankruptcy Code (11 U.S.C.

§ 1101, et seq.) was filed on February 2, 2021.

       2.      The United States Trustee is responsible for appointing a committee of creditors holding

unsecured claims (Creditors' Committee) pursuant to 11 U.S.C. § 1102(a)(1).

       3.      The United States Trustee has attempted to solicit creditors interested in serving on a

Creditors' Committee from the 20 largest unsecured creditors. The United States Trustee, however, has

not received sufficient interest from creditors to form a Creditors’ Committee.
21-30071-hcm Doc#34 Filed 03/19/21 Entered 03/19/21 07:38:51 Main Document Pg 2 of 4




       THEREFORE, the United States Trustee has been unable to appoint a Creditors' Committee as

contemplated by 11 U.S.C. § 1102.

                                             Respectfully submitted,

                                             KEVIN M. EPSTEIN
                                             UNITED STATES TRUSTEE
                                             Region 7
                                             Southern and Western Districts of Texas

                                             By: //s//James W. Rose, Jr.
                                                     James W. Rose, Jr.
                                                     Trial Attorney
                                                     Texas Bar No. 17251900
                                                     615 E. Houston, Rm. 533
                                                     San Antonio, TX 78205
                                                     (210) 472-4640
                                                     (210) 472-4649 Fax
                                                     James.Rose@usdoj.gov



                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing United States Trustee's
Report of Inability to Appoint a Creditors' Committee was served upon the parties on the attached list
by United States Mail, first class, postage prepaid and/or by electronic means for all Pacer System
participants, on the 19th day of March, 2021.



                                              //s//James W. Rose, Jr.
                                             James W. Rose, Jr.
           21-30071-hcm Doc#34 Filed 03/19/21 Entered 03/19/21 07:38:51 Main Document Pg 3 of 4
Label Matrix for local noticing                The Gateway Ventures, LLC             U.S. BANKRUPTCY COURT
0542-3                                         c/o PDG Prestige, Inc.                511 E. San Antonio Ave., Rm. 444
Case 21-30071-hcm                              780 N Resler Drive, Suite B           EL PASO, TX 79901-2417
Western District of Texas                      El Paso, TX 79912-7196
El Paso
Fri Mar 19 07:23:25 CDT 2021
Ashish Nayyar                                  Ashish Nayyar                         City of El Paso
806 Rockport Lane                              c/o James M. Feuille                  c/o Don Stecker
Allen, TX 75013                                ScottHulse PC                         112 E. Pecan St. Suite 2200
                                               P.O. Box 99123                        San Antonio, TX 78205-1588
                                               El Paso, TX 79999-9123

Deepesh Shrestha                               Depcesh Shrestha                      El Paso County Tax AC
c/o James M. Feuille                           3708 N. White Chapel Blvd.            301 Manny Martinez Dr., 1st Floor
ScottHulse PC                                  Southlake, TX 76092-2042              El Paso, TX 79905-5503
P.O. Box 99123
El Paso, TX 79999-9123

HD Lending LLC                                 HD Lending LLC                        HD Lending, LLC
6080 Surety Dr. Ste 101                        c/o Stephen H. Nickey PC              c/o Clyde A. Pine, Jr.
El Paso, TX 79905-2066                         1201 North Mesa Ste. B                Mounce Green Myers
                                               El Paso, TX 79902-4000                P.O. Box 1977
                                                                                     El Paso, Texas 79999-1977

Internal Revenue Service                       Michael Dixson                        PDG Prestige, Inc.
Special Procedures Staff - Insolvency          780 N. Resler Drive Suite B           780 N. Resler Drive Suite B
P. O. Box 7346                                 El Paso, TX 79912-7196                El Paso, TX 79912-7196
Philadelphia, PA 19101-7346


Rahim Noorani                                  Rahim Noorani                         Rahim Noorani, et al.
4312 Hopi Drive                                c/o James M. Feuille                  c/o Marty D. Price
Carrolton, TX 75010-1133                       ScottHulse PC                         2514 Boll St.
                                               P.O. Box 99123                        Dalals, TX 75204-2512
                                               El Paso, TX 79999-9123

Saleem Makani                                  Saleem Makani                         Suhail Bawa
c/o Eric W. Wood                               c/o Eric Wood (Brown Fox)             c/o Eric W. Wood
Brown Fox PLLC                                 8111 Preston Rd. Ste 300              Brown Fox PLLC
5550 Granite Parkway, Suite 175                Dallas, TX 75225-6329                 5550 Granite Parkway, Suite 175
Plano, Texas 75024                                                                   Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834                                               Email: eric@brownfoxlaw.com 75024-3834
Suhail Bawa                                    Suresh Kumar                          Texas Attorney General
c/o Eric Wood (Brown Fox)                      c/o Harrel Davis                      Environmental Protection Division
8111 Preston Rd. Ste 300                       PO Box 1322                           P.O. Box 12548
Dallas, TX 75225-6329                          El Paso, TX 79947-1322                Austin, TX 78711-2548


(p)TEXAS COMMISSION ON ENVIRONMENTAL QUALITY   Umesh Shrestha                        Umesh Shrestha
ATTN BANKRUPTCY PROGRAM                        8505 Revenue Way                      c/o James M. Feuille
P O BOX 13087                                  North Richland Hills, TX 76182-7431   ScottHulse PC
MC 132                                                                               P.O. Box 99123
AUSTIN TX 78711-3087                                                                 El Paso, TX 79999-9123

Union Gateway, LLC                             United States Trustee - EP12          Westar Investor Group LLC
c/o Ryan Little                                U.S. Trustee’s Office                 c/o Eric Wood (Brown Fox)
P. O. Drawer 1977                              615 E. Houston, Suite 533             8111 Preston Rd. Ste 300
El Paso, Texas 79999-1977                      P.O. Box 1539                         Dallas, TX 75225-6329
                                               San Antonio, TX 78295-1539
           21-30071-hcm Doc#34 Filed 03/19/21 Entered 03/19/21 07:38:51 Main Document Pg 4 of 4
Westar Investors Group, LLC                         Jeff Carruth
c/o Eric W. Wood                                    Weycer Kaplan Pulaski & Zuber, P.C.
Brown Fox PLLC                                      25 Greenway Plaza, #2050
5550 Granite Parkway, Suite 175                     Houston, TX 77046
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834


                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Commission on Environmental Qualit            End of Label Matrix
Reg. 6 Office Compliance Enforcement                Mailable recipients    31
401 E Franklin Ave, Suite 560                       Bypassed recipients     0
El Paso, TX 79901-1212                              Total                  31
